Title: George Williamson to Thomas Jefferson, 10 October 1809
From: Williamson, George
To: Jefferson, Thomas


      
        Sir,
         Baltimore Oct 10th 1809
      
      No ordinary occasion should induce me to intrude on your leisure hours. you will perceive that the prosp work, the prospectus of which I send you, has more than ordinary claims on the literati of this Country. I regreat that I have not an acquaintance in your State whom I can interest, and through whom this might have been presented to you. had my honorable friend Doctor Mitchill still continued in the U.S. S. I Should not have been under the necessity of thus intruding on you. however, I could hardly with justice to myself, and my country, withhold a prospectus, of this nature, from one who is universally known to be the friend and patronizer of every laudable persuit; and of every literary work, which promisses, as this does, to be extensively usefull.
      
        With respect I am &c
         G Williamson
      
    